



FORM OF RESTRICTED SHARE AWARD AGREEMENT


PURSUANT TO THE


AMENDED AND RESTATED


EMPLOYEE AND DIRECTOR INCENTIVE RESTRICTED SHARE PLAN OF
 
HEALTHCARE TRUST, INC.
THIS AGREEMENT (this “Agreement”) is made as of [ ] (the “Grant Date”), by and
between Healthcare Trust, Inc., a Maryland corporation with its principal office
at 405 Park Avenue, New York, New York 10022 (the “Company”), and [ ] (the
“Participant”).


WHEREAS, the Company maintains the Amended and Restated Employee and Director
Incentive Restricted Share Plan of Healthcare Trust, Inc. (as amended and/or
restated from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through its Board of Directors (the
“Board”) or a duly appointed committee of the Board to which the Board has
delegated its powers and functions (the Board or such Committee, the
“Committee”) has the ability to grant awards of restricted shares to directors,
officers, employees of entities that provide services to the Company, directors
of entities that provide services to the Company and certain consultants or
entities, in each case, that provide services to the Company or any Affiliate of
the Company;


WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Board has determined that the Participant, who is an independent member of the
Board, shall be awarded Restricted Shares in the amount set forth below.


NOW, THEREFORE, the Company and the Participant agree as follows:


1.     Grant of Shares. Subject to the terms, conditions and restrictions of the
Plan and this Agreement, the Company hereby grants to the Participant an award
consisting of [ ] restricted shares of common stock of the Company (the
“Restricted Shares”) issued by the Company; and, accordingly, the Participant
shall be entitled to all rights of a holder of common stock of the Company
(“Shares”) as set forth in Section 4 hereof as of the Grant Date. Pursuant to
the Plan and Section 2 of this Agreement, the Restricted Shares are subject to
certain restrictions, which restrictions shall expire in accordance with the
provisions of the Plan and Section 2 hereof.


2.    Vesting. Subject to the terms of the Plan and this Agreement, the
Restricted Shares shall vest as follows:


(a)    [FOR DIRECTORS OTHER THAN THE NON-EXECUTIVE CHAIRMAN: the Restricted
Shares shall vest in installments equal to (i) one-fifth (1/5th) of the
Restricted Shares on August 4, 2018 (the “Initial Vesting Date”), (ii) one-fifth
(1/5th) of the Restricted Shares on the first anniversary of the Initial Vesting
Date, (iii) one-fifth (1/5th) of the Restricted Shares on the second anniversary
of the Initial Vesting Date, (iv) one-fifth (1/5th) of the Restricted Shares on
the third anniversary of the Initial Vesting Date and (v) one-fifth (1/5th) of
the Restricted Shares on the fourth anniversary of the Initial Vesting Date;
provided, in each case, that the Participant has not ceased to serve as a member
of the Board (a “Director”) prior to such date.] [FOR NON-EXECUTIVE CHAIRMAN’S
AWARD: the Restricted Shares shall vest in installments equal to (i) one-seventh
(1/7th) of the Restricted Shares on August 4, 2018 (the “Initial Vesting Date”),
(ii) one-seventh (1/7th) of the Restricted Shares on the first anniversary of
the Initial Vesting Date, (iii) one-seventh (1/7th) of the Restricted Shares on
the second anniversary of the Initial Vesting Date, (iv) one-seventh (1/7th) of
the Restricted Shares on the third anniversary of the Initial Vesting Date, (v)
one-seventh (1/7th) of the Restricted Shares on the fourth anniversary of the
Initial Vesting Date, (vi) one-seventh (1/7th) of the Restricted Shares on the
fifth anniversary of the Initial Vesting Date and (vii) one-seventh (1/7th) of
the Restricted Shares on the sixth anniversary of the Initial Vesting Date;
provided, in each case, that the Participant has not ceased to serve as the
Non-Executive Chairperson of the Board (the “Chairperson”) prior to such date.]
 
(b)    In the case of a Without Cause Termination (as defined below), any
unvested Restricted Shares shall continue to vest in accordance with the
schedule set forth in Section 2(a) without regard to the provision related to
cessation of service as [a Director][Chairperson] contained therein; provided,
however, that (i) notwithstanding Section 2(c), one hundred percent (100%) of
any unvested Restricted Shares shall automatically vest upon the occurrence of a
Change in Control (as defined below) and (ii) the Committee may elect, in its
sole discretion, to accelerate and vest in full any unvested Restricted Shares
at any time during the remainder of the vesting period,


(c)    One hundred percent (100%) of any unvested Restricted Shares shall
automatically vest upon the occurrence of a Change in Control (as defined
below); provided, that, the Participant has not ceased to serve as [FOR
DIRECTORS OTHER THAN THE NON-EXECUTIVE CHAIRMAN: a Director][FOR NON-EXECUTIVE
CHAIRMAN’S AWARD: the Chairperson] prior to the Change in Control,


(d)    For purposes of this Agreement, “Change in Control” means: (i) any
“person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50.1% or more of the combined voting
power of the Company’s then outstanding voting securities; (ii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
entity or approve the issuance of voting securities in connection with a merger
or consolidation of the Company (or any direct or indirect subsidiary thereof)
pursuant to applicable exchange requirements, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least 50.1% of the combined voting power of the
voting securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person” (as defined above) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 50% or more of
either of the then outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities; or (iii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction or series of transactions within
a period of twelve (12) months ending on the date of the last sale or
disposition having a similar effect); provided, that in no event shall the
listing of the Shares on a national exchange constitute a Change in Control.


(e)    For purposes of this Agreement, (i) a “Without Cause Termination” shall
mean a removal of the [FOR DIRECTORS OTHER THAN THE NON-EXECUTIVE CHAIRMAN:
Participant from his or her position as a Director][FOR NON-EXECUTIVE CHAIRMAN’S
AWARD: Participant from his position as the Chairperson] by the Board or failure
by the Board to nominate the Participant for re-election as a Director, in each
case, other than for Cause (as defined below) or as a result of the
Participant’s death or disability; and (ii) “Cause” shall mean (x) the
Participant’s willful misconduct or gross negligence in the performance of his
or her duties as a Director that is not cured by the Participant within thirty
(30) days after his or her receipt of written notice from the Company or an
affiliate thereof (as applicable), (y) the Participant’s conviction of, or plea
of guilty or nolo contendere to, a crime relating to the Company or any
affiliate thereof or any felony, or (z) the Participant’s failure to be elected
or re-elected as a Director by the Company’s stockholders.


(f)    There shall be no proportionate or partial vesting in the periods prior
to the applicable vesting dates.


3.    Forfeiture. If a Participant ceases to serve as [FOR DIRECTORS OTHER THAN
THE NON-EXECUTIVE CHAIRMAN: a Director][FOR NON-EXECUTIVE CHAIRMAN’S AWARD: the
Chairperson] for any reason other than a Without Cause Termination, the
Participant shall automatically forfeit any unvested Restricted Shares and the
Company shall acquire such unvested Restricted Shares for the amount paid by the
Participant for such Restricted Shares (or, if no amount was paid by the
Participant for such Restricted Shares, then the Company shall acquire such
Restricted Shares for no consideration).


4.    Rights as a Holder of Restricted Shares. From and after the Grant Date,
the Participant shall have, with respect to the Restricted Shares, all of the
rights of a holder of shares of common stock of the Company, including, without
limitation, the right to vote the shares, to receive and retain all regular cash
dividends payable to holders of shares of record on and after the Grant Date
(although such dividends will be treated, to the extent required by applicable
law, as additional compensation for tax purposes), and to exercise all other
rights, powers and privileges of a holder of shares with respect to the
Restricted Shares; provided, that, to the extent the Company issues a dividend
in the form of shares or other property, such shares or other property shall be
subject to the same restrictions that are then applicable to the Restricted
Shares under the Plan and this Agreement and such restrictions shall expire at
the same time as the restrictions on the Restricted Shares expire. Participant
shall not be required to repay any dividends received with respect to Restricted
Shares that are subsequently forfeited prior to vesting.
5.    Taxes; Section 83(b) Election. To the extent applicable, the Participant
shall be subject to the provisions of Section 12 of the Plan with respect to any
withholding or other tax obligations in connection with the grant, vesting or
settlement of the Restricted Shares or otherwise in connection with this
Agreement. The Participant also acknowledges that it is his, her or its sole
responsibility, and not the Company’s, to file timely and properly any election
under Section 83(b) of the Code, and any corresponding provisions of state tax
laws, if the Participant wishes to utilize such election.


6.    No Obligation to Continue Directorship. This Agreement is not an agreement
of employment or service as a Director or otherwise. Neither the execution of
this Agreement nor the issuance of the Restricted Shares hereunder constitute an
agreement by the Company to continue to engage the Participant as a Director
during the entire, or any portion of the, term of this Agreement, including but
not limited to any period during which any Restricted Shares are outstanding,
nor does it modify in any respect the Company’s right to terminate or modify the
Participant’s service or compensation.


7.    Restrictions on Transfer. Except as provided in this Agreement or the
Plan, the Participant may not sell, transfer, hypothecate, pledge or assign any
unvested Restricted Shares or any rights or interest therein, including, without
limitation, any rights under this Agreement. Any attempted sale, assignment,
transfer, pledge, exchange, encumbrance, hypothecation or other disposition of
the unvested Restricted Shares in violation of the Plan or this Agreement will
be void and of no force or effect and the Company will have the right to
disregard the same on its books and records. Notwithstanding the foregoing, the
Participant shall be permitted to transfer the Participant’s Restricted Shares
to any trust created solely for the benefit of the Participant and/or the
Participant’s spouse, parents, siblings, and/or lineal descendants (including
adoptive relationships and step children) and/or the spouses of the foregoing,
provided that (i) the Participant, (ii) an institution that serves as a trustee
in its ordinary course of business, or (iii) any other Person with the written
consent of the Committee, remains in control of such transferee after such
transfer and shall act for an on behalf of such transferee pertaining to such
transferee’s Restricted Shares and the Committee shall be entitled to rely on
all decisions, acts, consents, and instructions of the Participant, such
institution or such other Person, as applicable, as being the decision, act,
consent, and instruction of the Participant’s transferees.


8. Legend. In the event that a certificate evidencing the Restricted Shares is
issued, the certificate representing the Restricted Shares shall have endorsed
thereon the following legends:


(a)    “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE AMENDED AND
RESTATED EMPLOYEE AND DIRECTOR INCENTIVE RESTRICTED SHARE PLAN OF HEALTHCARE
TRUST, INC. (THE “COMPANY”) (AS SUCH PLAN MAY BE AMENDED FROM TIME TO TIME, THE
“PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE
COMPANY DATED AS OF [ ]. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.”


(b)    Any legend required to be placed thereon by applicable blue sky laws of
any state. Notwithstanding the foregoing, in no event shall the Company be
obligated to issue a certificate representing the Restricted Shares prior to
vesting as set forth in Section 2 hereof.


9.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Shares provided for herein, and the Participant hereby ratifies and
confirms that which the Company, as said attorney-in-fact, shall do by virtue
hereof. Nevertheless, the Participant shall, if so requested by the Company,
execute and deliver to the Company all such instruments as may, in the judgment
of the Company, be advisable for this purpose.


10.    Miscellaneous.


(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement or any of the Participant’s rights,
interests or obligations hereunder.


(b)    This award of Restricted Shares shall not affect in any way the right or
power of the Committee or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Restricted Shares, the dissolution or
liquidation of the Company, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.


(c)    The Participant agrees that the award of the Restricted Shares hereunder
is special incentive compensation and that it, any dividends paid thereon (even
if treated as compensation for tax purposes) will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any life
insurance, disability or other benefit plan of the Company.


(d)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


(e)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.


(f)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


(g)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


(h)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to Healthcare Trust, Inc. at 405 Park
Avenue, New York, New York 10022, Attn: Chief Financial Officer.


(i)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.


11.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.
[signature page(s) follow]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


HEALTHCARE TRUST, INC.


            
By:      ______________________________
Name:     
Title:    








Participant




_______________________________
(Signature)










1